 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 382 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Vitter submitted the following concurrent resolution; which was referred to the Committee on Resources 
 
CONCURRENT RESOLUTION 
Affirming that the intent of Congress in passing the National Wildlife Refuge System Improvement Act of 1997 was to allow hunting and fishing on public lands within the National Wildlife Refuge System and declaring that the purpose of reserving certain lands as public lands is to make them available to the public for reasonable uses. 
 
Whereas hunting and fishing have a long and distinguished history in the United States; 
Whereas hunting and fishing remain an important part of the lifestyle and culture of people from many different areas of the country and from all walks of life; 
Whereas sportsmen and women have worked for decades to ensure that public lands and other lands which are used for hunting and fishing have been cared for, protected, and preserved; 
Whereas the lands that make up the National Wildlife Refuge System have been widely used for hunting, fishing, and other sporting purposes; 
Whereas in 1997 Congress passed the National Wildlife Refuge System Improvement Act of 1997, which clearly and directly stated that hunting and fishing, as wildlife-dependent recreational activities, could be considered compatible uses of public lands, including those lands within the National Wildlife Refuge System; and 
Whereas the National Wildlife Refuge System Improvement Act of 1997 passed by a vote of 419-1, demonstrating the nonpartisan nature of the legislation and the tremendous amount of support it enjoyed: Now, therefore, be it 
 
That— 
(1)in passing the National Wildlife Refuge System Improvement Act of 1997, Congress demonstrated its clear intent to allow hunting and fishing on the public lands within the National Wildlife Refuge System; 
(2)the intent of Congress has not changed in any way since the National Wildlife Refuge System Improvement Act of 1997 was enacted, and any assumptions to the contrary are misguided and misinterpret the clear intent of Congress; and 
(3)the general purpose of reserving certain lands as public lands, including the lands within the National Wildlife Refuge System, is to make them available to the public for reasonable uses, which include hunting, fishing, other wildlife-dependent sports, and other outdoor purposes. 
 
